Citation Nr: 1641744	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-22 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right knee chondromalacia (exclusive of a period of assigned temporary total rating from    July 9, 2009 to August 31, 2009).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from April 2002 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a right knee disability, described as chondromalacia, and assigned a 10 percent disability rating.  In a September 2011 rating decision, the RO assigned a temporary total rating for the period from July 9, 2009 to August 31, 2009.

In March 2011, the Veteran and her spouse provided hearing testimony before     the undersigned Veterans Law Judge.  A transcript is of record.  The claim was remanded by the Board in June 2011 and February 2013 for further development.

The Board issued a decision in June 2015 that denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a July 2016 Joint Motion for Remand, the parties requested that the Court vacate the June 2015 Board decision that denied entitlement to an initial disability rating in excess of 10 percent for a right knee chondromalacia (exclusive of a period of assigned temporary total rating from July 9, 2009 to August 31, 2009).  In a July 2016 Order, the Court granted the Joint Motion.

The current record before the Board consists of paper files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was last provided a VA examination in connection with her service-connected right knee disability in June 2011, over five years ago.  A contemporaneous examination that considers the finding in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, is needed in this case.  

Updated VA treatment records should also be obtained.  Records from the Erie, Pennsylvania, VA Medical Center (VAMC) were last obtained in November 2011.  The Board notes that it appears that the Veteran has since moved to Little Rock, Arkansas.  On remand, updated VA treatment records should be obtained and associated with the claims file.  

The Veteran is hereby notified that it is her responsibility to report for a    scheduled examination and to cooperate in the development of the case, and       that the consequences of failing to report for a VA examination without good  cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since November 2011 to include from the Erie VAMC and any facility in Arkansas where the Veteran may now receive treatment.  If any requested records are not available or do not exist, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Schedule the Veteran for a VA examination to determine the current severity of her right knee disability.  The claims file should be made available      to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken for both knees.  The examiner is to report the range of motion measurements in degrees for both knees to permit comparison.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so,  the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit      sought on appeal remains denied, the Veteran and       her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to  the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




